709 So. 2d 206 (1998)
Gus BOULIS, Appellant,
v.
DEPARTMENT OF TRANSPORTATION, et al., Appellees.
No. 97-321.
District Court of Appeal of Florida, Fifth District.
May 15, 1998.
Dominick J. Salfi, Maitland, for Appellant.
Pamela S. Leslie and Gregory G. Costas, Tallahassee, for Appellees.
DAUKSCH, Judge.
The issue in this appeal in an eminent domain case is whether the condemnee is entitled to prejudgment interest on costs necessarily expended by him in preparation for trial. He says that unless he is paid that interest on money expended and thus unavailable for other use, then he is deprived of his property without due process. He further points out that the condemnor has unlimited funds, is able to hire whomever it pleases at any cost and thus a condemnee could be put at a disadvantage in litigation; again depriving him without due process.
It is our determination that no legal precedent exists to support appellant's position, even though logic and fair play do. Following the constraints placed upon us by Hoffman v. Jones, 280 So. 2d 431 (Fla.1973), we decline to establish new law but certify to our *207 supreme court the question in this appeal as being one of great public importance.
The order denying prejudgment interest is affirmed.
AFFIRMED.
W. SHARP and THOMPSON, JJ., concur.